PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lu, Yunbiao
Application No. 16/190,641
Filed: 14 Nov 2018
For: Specific bifunctional BY-001 (active composition of homomultimer of chimeric protein PD-L1 / Fc-gamma1) down regulates the activation of human immune cells and the use thereof
:
:
:
:	DECISION ON PETITION
:
:
:


This decision is mailed in response to the Reply to Notice of Incomplete Reply and Request for Refund, filed November 15, 2021, which will be treated as a petition under 37 CFR 1.181 to withdraw the holding of abandonment of the above-identified application and a petition under 37 CFR 1.137(a) to revive the above-identified application.

The petition under 37 CFR 1.181 is DISMISSED.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned on August 11, 2020 for failure to properly respond to the Notice to File Corrected Application Papers (“Notice”), mailed May 8, 2020.  The Notice set an extendable two month period for applicant to submit a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
Sequences appearing in the drawings must be identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings. Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of:
A copy of the previously -submitted specification, with deletions shown with strike-through or brackets and insertions shown with underlining (marked-up version).;
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Applicant was also required to submit:

A sequence listing as part of the disclosure;
An amendment specifically directing its entry into the application;
A statement that the Sequence Listing includes no new matter, and
A statement that that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”.
If the Sequence Listing part of the disclosure is submitted via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web) as an ASCII text file or on compact disc, then applicant is also required to provide a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation by reference paragraph, consisting of:
A copy of the previously submitted specification with deletions shown as strikethrough or brackets and insertions shown with underlining (marked version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the Sequence Listing part of the disclosure is submitted on compact disc, or via EFS-Web as a PDF, or on paper, then applicant is also required to provide a 
CRF and
A statement that the Sequence Listing content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical OR a statement that the Sequence Listing content of the paper or compact disc copy and the CRF are identical.

On June 29, 2020, Applicant filed a SEQLIST, SEQ.TXT and an amendment to the drawings and specification (attempting to add SEQ ID Nos.).   However, Applicant did not request entry of the SEQLIST and did not make any statement that the SEQLIST and SEQ.TXT are identical.  If applicant was going to use only the SEQ.TXT, then applicant did not request entry of the SEQ.TXT, did not make a statement of no new matter, did not file a statement of support, and did not file a substitute specification with the required incorporation by reference paragraph.   With respect to the amendment to the SPEC, applicant did not file a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125. With respect to the drawings, the replacement drawings must be labeled “REPLACEMENT SHEET” and requires a marked up version of drawings labeled “ANNOTATED SHEET” (37 CFR 1.121(d)).  
                                
Also, the SEQLIST is different from the SEQLIST provided on February 13, 2019. For the SEQLIST to be entered, applicant had to identify the changes made in the SEQLIST submitted on June 29, 2020 …and applicant did not do. 



On July 15, 2020, the Office issued a Notice of Incomplete Reply, indicating the June 29, 2020 reply was incomplete. Applicant was still required to submit:

A sequence listing as part of the disclosure;
An amendment specifically directing its entry into the application;
A statement that the Sequence Listing includes no new matter, and
A statement that that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the “Legal Framework”.
If the Sequence Listing part of the disclosure is submitted via EFS-Web  (see Section I.` of the Legal Framework for EFS-Web) as an ASCII text file or on compact disc, then applicant is also required to provide a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation by reference paragraph, consisting of:
A copy of the previously submitted specification with deletions shown as strikethrough or brackets and insertions shown with underlining (marked version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the Sequence Listing part of the disclosure is submitted on compact disc, or via EFS-Web as a PDF, or on paper, then applicant is also required to provide a 
CRF and
A statement that the Sequence Listing content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical OR a statement that the Sequence Listing content of the paper or compact disc copy and the CRF are identical.
 
On July 21, 2020, Applicant filed a SEQ.TXT.  The Office did not review the SEQ.TXT before August 10, 2020 probably because the SEQ.TXT was mailed and on CD.  

On July 27, 2020, Applicant filed a one month extension of time under 37 CFR 1.136(a),  a SEQLIST, and amendments to the specification  and drawings.   Applicant did not request entry of the SEQLIST and did not make any statement that SEQLIST and SEQ.TXT are identical.  If applicant was going to use only the SEQ.TXT, then applicant did not request entry of the SEQ.TXT, did not make a statement of no new matter, did not file a statement of support, and did not file a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 with the required incorporation by reference paragraph.  Applicant made changes to the specification and drawings relative to the June 9, 2020 version (applicant changed recitation of “SEQ ID NO:2” in the drawings and page 9 of spec to “SEQ ID NO:<400> 2”).   Once again Applicant did not file a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125, the replacement drawings were not labeled “REPLACEMENT SHEET”, and Applicant did not file a marked-up version of drawings labeled “ANNOTATED SHEET” (37 CFR 1.121(d)).  

On July 31, 2020, the Office issued another Notice of Incomplete Reply. Pre-examination probably did not have the SEQ.TXT submitted on July 21, 2020 as part of the contents when this notice was issued. The July 31, 2020 Notice of Incomplete Reply was basically a reiteration of the July 15, 2020 Notice of Incomplete Reply.

On August 10, 2020, the Office entered the CFRE.

On August 11, 2020, the Office issued an updated filing receipt.

On November 5, 2021, the Office mailed a Notice of Abandonment due to applicant’s failure to properly respond to May 8, 2020 Notice. 

The application was properly held abandoned as of November 11, 2020 because applicant did not request entry of the SEQLIST and did not make any statement that SEQLIST and SEQ.TXT are identical.  If Applicant wanted to use the SEQ.TXT as the Sequence Listing in the application, Applicant was required to enter the SEQ.TXT into the application, make a statement of no new matter, and file a statement of support.  Applicant did not file a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 with the required incorporation by reference paragraph, either. The drawings filed to date are not in compliance with 37 CFR 1.121.

The petition to withdraw the holding of abandonment is dismissed.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lacks item (1). Applicant has not filed a proper reply to the May 8, 2020 Notice to Comply. See the above discussion.

If applicant has questions regarding compliance with the sequence listing requirements, applicant should contact:

For Rules Interpretation, call (571) 270-5300
For CRF submission help, call (571) 272-2510
For Patentin software program support technical assistance, call 1-(866) 217-9197.

There will be no refund of the petition fee. The petition fee was due upon the filing of the Rule 137(a) petition for consideration of the petition. The Office will not refund the petition fee required by 37 CFR 1.17(m).

Petitioner is encouraged to file a renewed petition to revive under 37 CFR 1.137(a) – no additional petition fee due – and a proper reply to the May 8, 2020 Notice.

Further correspondence with respect to this matter should be delivered through one of the following mediums:


			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions 
Randolph Building
			40l Dulany Street
			Alexandria, VA 22314
			
By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web.

Any questions concerning this decision may be directed to the undersigned at (571) 272-3230.  

/SHIRENE W BRANTLEY/Attorney Advisor, OPET